United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Teterboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1772
Issued: April 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 22, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated May 4, 2010. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent impairment of his right lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
Appellant, a 38-year-old mail processor, was struck in the right knee by a protruding mail
drawer while carrying mail on November 28, 2005. He filed a claim for benefits on
November 29, 2005, which the Office accepted for right knee strain, sprain and contusion.
1

5 U.S.C. § 8101 et seq.

On September 19, 2006 appellant underwent an arthroscopy of the right knee for a partial
lateral meniscectomy. The procedure was performed by Dr. William A. Matarese, a Boardcertified orthopedic surgeon.
In a January 24, 2009 report, Dr. Arthur Becan, Board-certified in orthopedic surgery,
found that appellant had a 15 percent impairment of the right lower extremity pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (fifth
edition) (A.M.A., Guides). He based this finding on a four out of five strength deficit of the right
quadriceps, which yielded a 12 percent impairment under Table 17-8 at page 532 of the A.M.A.,
Guides and a 3 percent impairment for pain at Table 18-1 at page 574.
On March 30, 2009 appellant filed a claim for a schedule award based on a partial loss of
use of his right lower extremity.
By letters dated July 28, 2009 and February 22, 2010, the Office advised Dr. Becan that
he needed to submit a new report and impairment rating in conformance with the sixth edition of
the A.M.A., Guides, which became effective as of May 1, 2009.2
In a March 5, 2010 report, Dr. Becan found that appellant had a two percent permanent
impairment of the right lower extremity pursuant to the sixth edition of the A.M.A., Guides. He
determined that appellant had a default impairment of Class 1, which yielded a Grade C
impairment of two percent at Table 16-3, page 509 of the A.M.A., Guides.3 Applying the net
adjustment formula at pages 521-22 of the A.M.A., Guides,4 Dr. Becan found that appellant had
a Class 1 impairment, the rating utilized for a mild problem for right knee, status post medial
meniscectomy. He found that the grade at Table 16-6 for functional history was two, for a
moderate problem; the grade for physical examination at Table 16-7 was one, for a mild
problem; and the grade at Table 16-8 for clinical studies was one, for a mild problem. Dr. Becan
then subtracted the grade modifier of one from Grade 2 at Table 16-6 and from Grade 1 at Table
16-7 and Table 16-8; this yielded a two percent impairment of the right lower extremity
impairment for partial meniscectomy.
In an April 18, 2010 report, an Office medical adviser agreed with Dr. Becan’s
impairment rating conclusions of two percent.
By decision dated May 4, 2010, the Office granted appellant a schedule award for a two
percent permanent impairment of the right lower extremity for the period January 24 to March 5,
2009 or a total of 5.76 weeks of compensation.

2

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
The effective date of the sixth edition of the A.M.A., Guides is May 1, 2009. FECA Bulletin No. 09-03 (issued
March 15, 2008).
3

A.M.A., Guides 509.

4

Id. at 521-22.

2

LEGAL PRECEDENT
The schedule award provision of the Act5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.8
ANALYSIS
The Office granted appellant a schedule award for a two percent right lower extremity
impairment based on a partial meniscectomy, using the applicable table of the sixth edition of the
A.M.A., Guides. The section of the A.M.A., Guides which rates diagnosis-based impairments
for the lower extremities is located at Chapter 16, which states at page 497, Section 16.2a that
impairments are defined by class and grade. This section states:
“The Impairment Class (IC) is determined first, by using the corresponding
diagnosis-based regional grid. The grade is then determined using the adjustment
grids.
“Once the impairment class has been determined, based on the diagnosis, the
grade is initially assigned the default value, C. The final impairment grade,
within the class, is calculated using the grade modifiers, or nonkey factors, as
described in Section 16.3. Grade modifiers include functional history, physical
examination, and clinical studies. The grade modifiers are used on the net
adjustment formula described in Section 16.3d to calculate a net adjustment. The
final impairment grade is determined by adjusting the grade up or down the
default value C, by the calculated net adjustment….”9
Using the formula above and the net adjustment formula outlined at pages 516-18 and
521-22 of the A.M.A., Guides, Dr. Becan found that appellant had a Class 2 impairment for
functional history at Table 16-6, which yielded a grade of two. He then applied the net
adjustment formula at pages 521-22 of the A.M.A., Guides, subtracting a grade modifier of one
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, the Office began using the A.M.A., Guides (6th ed. 2009).

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

9

A.M.A., Guides 497.

3

from two, for a net, adjusted total of one. Dr. Becan then applied the net adjustment formula for
physical examination and clinical studies at Table 16-7 and Table 16-8, finding that appellant
had a grade modifier of one for physical examination and clinical studies at Table 16-7 and Table
16-8, which he subtracted from the grade of one at each table. This equaled a net zero
impairment for physical examination and clinical history, as adjusted. Based on this calculation
Dr. Becan found that appellant had an adjusted two percent right lower extremity impairment for
partial meniscectomy.
The Board finds that the weight of medical evidence establishes a two percent permanent
impairment of appellant’s right lower extremity. This rating was based on the applicable
protocols and tables of the sixth edition of the A.M.A., Guides. As appellant did not submit any
medical evidence to support an additional schedule award greater than the two percent for the
right lower extremity already awarded, the Board will affirm the Office’s May 4, 2010 decision.
On appeal, appellant’s representative argues that appellant reached maximum medical
improvement on January 24, 2009 and therefore the fifth edition of the A.M.A., Guides should
have been used to rate appellant’s permanent impairment. In Harry D. Butler,10 the Board noted
that Congress delegated authority to the Director regarding the specific methods by which
permanent impairment is to be rated. Pursuant to this authority, the Director adopted the
A.M.A., Guides as a uniform standard applicable to all claimants and the Board has concurred in
the adoption.11 On March 15, 2009 the Director exercised authority to advise that as of May 1,
2009 all schedule award decisions of the Office should reflect use of the sixth edition of the
A.M.A., Guides.12 The applicable date of the sixth edition is as of the schedule award decision
reached. It is not determined by either the date of maximum medical improvement or when the
claim for such award was filed.
CONCLUSION
The Board finds that appellant has no more than a two percent permanent impairment of
the right lower extremity, for which he received a schedule award.

10

43 ECAB 859 (1992).

11

Id. at 866.

12

FECA Bulletin No. 09-03 (March 15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 4, 2010 is affirmed.
Issued: April 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

